       Case 1:19-cv-11815-PAE-GWG Document 1 Filed 12/26/19 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
DANIEL BOWEN,

                          Plaintiff,                                 CASE NO.:
v.

224 REALTIES, LLC, and MAX TAX I CORP.,

                           Defendants.
-----------------------------------------------------------------X

                                                COMPLAINT

        Plaintiff, DANIEL BOWEN (hereinafter “Plaintiff”), sues Defendants 224 REALTIES,

LLC, and MAX TAX I CORP. (hereinafter “Defendants”), for injunctive relief, attorneys’ fees

and costs, including but not limited to disbursements, court expenses and fees, pursuant to 42

U.S.C. § 12181 et seq. (hereinafter “AMERICANS WITH DISABILITIES ACT” or “ADA”) and

the ADA Accessibility Guidelines 28 C.F.R. Part 36 (hereinafter “ADAAG”), and for injunctive

relief and damages, pursuant to the NEW YORK CITY HUMAN RIGHTS LAW (“NYCHRL”),

and the NEW YORK STATE HUMAN RIGHTS LAW (“NYSHRL”) and alleges:

                                       JURISDICTION AND VENUE

        1.       This is an action for declaratory and injunctive relief brought pursuant to Title III

of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with

original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343. This Court has

supplemental jurisdiction over Plaintiff’s state law claims that arise out of the same nucleus of

facts and circumstances as the subject federal claims.

        2.       Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 in that the

transaction or occurrence giving rise to this lawsuit occurred in the Southern District of New York.
      Case 1:19-cv-11815-PAE-GWG Document 1 Filed 12/26/19 Page 2 of 11




       3.      The remedies provided by New York State Human Rights Law Against

Discrimination are not exclusive and state administrative remedies do not need to be exhausted in

connection with a lawsuit commenced pursuant to the Federal Civil Rights Act.

                                          THE PARTIES

       4.      At all times material hereto, Plaintiff, DANIEL BOWEN, was and is over the age

of 18 years, sui juris, and a resident of the State of New York.

       5.      Plaintiff has at all material times suffered from a “qualified disability” under the

ADA; as a result of a spinal cord injury, Plaintiff suffers from paraplegia.

       6.      Defendant, 224 REALTIES, LLC, is a New York limited liability company, which

owns and operates that certain real property, located at 225 West 231 Street, Bronx, New York, a

place of public accommodation known as MAX TAX, which is located upon the subject property.

       7.      Defendant, MAX TAX I CORP., is New York corporation that owns and operates

that certain public accommodation known as MAX TAX, located at 225 West 231 Street, Bronx,

New York, which is located upon the subject property.

       8.      Prior to the commencement of this action, Plaintiff personally visited the subject

property; however, Plaintiff was denied full access to the facilities at the subject property, and/or

any accommodations offered to the public therein, in that Plaintiff was restricted and limited by

his disabilities, and therefore suffered an injury in fact. As of this filing, Plaintiff remains unable

to visit and make full use of the subject property and continues to be discriminated against (and

thus injured) by architectural barriers to access that remain at the subject property in violation of

the ADA, the NYSHRL, and NYCHRL.




                                                  2
          Case 1:19-cv-11815-PAE-GWG Document 1 Filed 12/26/19 Page 3 of 11




           9.       Plaintiff intends to return to the subject property after entry of an injunction in this

case, and after compliance therewith by Defendants, in order to avail himself of the goods and

services offered to the public therein.

           10.      All events giving rise to the instant action occurred in the City of New York, State

of New York. Venue is proper in the Southern District of New York in that the subject property

is located in the State of New York, County of Bronx.

                                                      COUNT I
                                               VIOLATIONS OF THE ADA

           11.      Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

           12.      On July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

§ 12101, et seq.

           13.      Congress specifically found, inter alia, that:1

           a.       Some 43,000,000 Americans have one or more physical or mental disabilities, and

this number is increasing as the population as a whole is growing older;

           b.       Historically, society has tended to isolate and segregate individuals with

disabilities, and, despite some improvements, such forms of discrimination against individuals

with disabilities continue to be a serious and pervasive social problem;

           c.       Discrimination against individuals with disabilities persists in such critical areas of

employment, housing, public accommodations, education, transportation, communication,

recreation, institutionalization, health services, voting, and access to public services;

           d.       Individuals with disabilities continually encounter various forms of discrimination,

including outright intentional exclusion, the discriminatory effects of architectural, transportation,


1
    42 U.S.C. § 12101(a)(1) – (3), (5), and (9).

                                                       3
         Case 1:19-cv-11815-PAE-GWG Document 1 Filed 12/26/19 Page 4 of 11




and communication barriers, overprotective rules and policies, failure to make modifications to

existing facilities and practices, exclusionary qualification standards and criteria, segregation, and

relegation to lesser service, programs, activities, benefits, jobs, or other opportunities; and,

           e.       The continuing existence of unfair and unnecessary discrimination and prejudice

denies people with disabilities the opportunity to compete on an equal basis and to pursue those

opportunities for which our free society is justifiably famous and costs the United States billions

of dollars in unnecessary expenses resulting from dependency and non-productivity.

           14.      Congress explicitly set forth the purpose of the ADA; to wit:2

           (i)      Provide a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities;

           (ii)     Provide a clear, strong, consistent, enforceable standard addressing discrimination

against individuals with disabilities; and,

           (iii)    Invoke the sweep of congressional authority, including the power to enforce the

fourteenth amendment and to regulate commerce, in order to address the major areas of

discrimination faced day-to-day by people with disabilities.

           15.      The congressional legislation gave places of public accommodation a time period

of up to one and a half years from the enactment of the ADA to implement the requirements

imposed by the ADA.

           16.      The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993, if Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less).3




2
    42 U.S.C. § 12101(b) (1) (2) and (4).
3
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                     4
         Case 1:19-cv-11815-PAE-GWG Document 1 Filed 12/26/19 Page 5 of 11




           17.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice, Office of Attorney General, promulgated federal regulations to implement the

requirements of the ADA (the “ADAAG”).4

           18.      Upon information and belief, the subject property has begun operations, and/or has

undergone substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has

sufficient income to make readily achievable accessibility modifications.

           19.      Public accommodations were required to conform to these regulations by January

26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000.00 or less).5

           20.      The subject property is legally required to be, but is not, in compliance with the

ADA and ADAAG.

           21.      Such non-compliance includes but is not limited to the following:

                    a.    Non-compliant existing ramp leading to entrance door acts as a barrier to
                          accessibility.

                    b.    Non-compliant slope of ramp leading to entrance door exceeds maximum
                          slope allowance.

                    c.    Uneven floor surface at ramp leading to entrance.

                    d.    Non-compliant cross slope at ground surface of ramp leading to entrance.

                    e.    Required minimum maneuvering clearance not provided at entrance door.
                          Non-compliant change in floor level within required maneuvering clearance
                          at entrance door.

           22.      This is not intended as a complete list of ADA and ADAAG violations at the subject

property. Additional violations will be set forth within Plaintiff’s expert disclosures and report,

following inspection made pursuant to Fed. R. Civ. P. 34.


4
    29 C.F.R. Part 36.
5
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                     5
      Case 1:19-cv-11815-PAE-GWG Document 1 Filed 12/26/19 Page 6 of 11




       23.     Plaintiff was and is blocked by physical barriers to access at the subject property,

dangerous conditions, and ADA violations, existing upon the subject property, including those

specified above. These violations, which include but are not limited to those enumerated herein,

prohibit Plaintiff from safely accessing the subject property, and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein.

       24.     Remediating the ADA and ADAAG violations set forth herein is both technically

feasible and readily achievable.

       25.     Plaintiff intends to visit the subject property again in the future (upon Defendants’

compliance with an Order of this Court requiring that Defendants remedy the subject ADA

violations) in order to utilize all of the goods, services, facilities, privileges, advantages and/or

accommodations offered at the subject property; however, in light of his disabilities, unless and

until the subject property is brought into full compliance with the ADA and its implementing

regulations, Plaintiff will remain unable to fully, properly, and safely access the subject property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein.

       26.     As a result of the foregoing, Defendants have discriminated against Plaintiff and

others with disabilities, by denying access to, and full and equal enjoyment of, the goods, services,

facilities, privileges, advantages and/or accommodations of the subject property. Defendants’

discrimination is specifically prohibited by 42 U.S.C. § 12182, et seq.

       27.     Moreover, Defendants will continue to discriminate against Plaintiff and others

with disabilities unless and until it is compelled by this Court to remove all physical barriers upon

the subject property which violate the ADA and ADAAG, including but not limited to those




                                                  6
         Case 1:19-cv-11815-PAE-GWG Document 1 Filed 12/26/19 Page 7 of 11




specifically set forth herein, and to make the subject property, accessible to and usable by persons

with disabilities, including Plaintiff by making appropriate alternations to policies and procedures.

          28.      Plaintiff is without adequate remedy at law, and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendants

are required to remove the physical barriers, dangerous conditions, and ADA violations that exist

upon the subject property, including but not limited to those set forth herein.

          29.      This Court is vested with authority to grant injunctive relief sought by Plaintiff,

including entry of an Order requiring alteration and modification of the subject property, and/or

alteration and modifications to Defendants’ policies and procedures, so as to make the subject

property readily accessible to and useable by individuals with disabilities to the extent required by

law.

          30.      Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action, and has agreed to pay counsel reasonable attorneys’ fees, costs, and

litigation expenses, all of which are recoverable against the Defendants.6

                                                 COUNT II
                                   VIOLATIONS OF THE NYSHRL

          31.      Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

          32.      The NYSHRL provides:

                   It shall be an unlawful discriminatory practice for any person, being
                   the owner, lessee, proprietor, manager, superintendent, agent or
                   employee of any place of public accommodation . . . because of the
                   . . . disability . . . of any person, directly or indirectly, to refuse,
                   withhold from or deny to such person any of the accommodations,
                   advantages, facilities or privileges thereof . . . to the effect that any
                   of the accommodations, advantages, facilities and privileges of any

6
    42 U.S.C. §§ 12205, 12117

                                                      7
         Case 1:19-cv-11815-PAE-GWG Document 1 Filed 12/26/19 Page 8 of 11




                   such place shall be refused, withheld from or denied to any person
                   on account of . . . disability . . . .7

          33.      The subject property is a place of public accommodation as defined by the

NYSHRL.

          34.      Plaintiff visited the subject property and encountered architectural barriers made

illegal by the ADA and ADAAG, and by the NYSHRL.

          35.      By maintaining architectural barriers that discriminate against people with

disabilities through the actions described above, Defendants have, directly or indirectly, refused,

withheld, and/or denied to Plaintiff, because of his disability, the accommodations, advantages,

facilities or privileges thereof provided at the subject property. Failure by Defendants to act to

identify and remove barriers can be construed as an act of “negligent per se.”

          36.      Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to N.Y.

Exec. Law §297, including damages pursuant to § 297(9) thereof.

                                           COUNT III
                                   VIOLATIONS OF THE NYCHRL

          37.      Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

          38.      The NYCHRL provides:

                   It shall be an unlawful discriminatory practice for any person, being
                   the owner, lessee, proprietor, manager, superintendent, agent or
                   employee of any place or provider of public accommodation
                   because of the actual or perceived . . . disability . . . of any person,
                   directly or indirectly, to refuse, withhold from or deny to such
                   person any of the accommodations, advantages, facilities or
                   privileges thereof . . . to the effect that any of the accommodations,
                   advantages, facilities and privileges of any such place or provider


7
    NYS Exec. Law § 296 (2)(a).

                                                      8
         Case 1:19-cv-11815-PAE-GWG Document 1 Filed 12/26/19 Page 9 of 11




                  shall be refused, withheld from or denied to any person on account
                  of . . . disability. . . .8

          39.     Defendants are in violation of the NYCHRL by denying the Plaintiff full and safe

access to all the accommodations, benefits and services of the subject property.

                                   ATTORNEYS’ FEES AND COSTS

          40.     Plaintiff has been obligated to retain the undersigned attorneys for purposes of

filing and prosecuting this lawsuit. Pursuant to the ADA and NYCHRL, Plaintiff is entitled to

have his reasonable attorneys’ fees, costs and expenses paid by the Defendants.

          41.     Plaintiff respectfully requests a judgment pursuant to N.Y. Exec. Law § 297,

including compensatory damages contemplated by § 297(9).

                                             DAMAGES

          42.     Plaintiff demands compensatory damages based on Defendants’ violation of the

NYSHRL and NYCHRL.

                                       INJUNCTIVE RELIEF

          43.     Plaintiff will continue to experience unlawful discrimination because of

Defendants’ failure to comply with the ADA, the NYSHRL, and NYCHRL.

          44.     Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to

grant injunctive relief in favor of the Plaintiff, including but not limited to the issuance of an Order

to alter the subject property so that they are made readily accessible to, and useable by, all

individuals with disabilities, including Plaintiff, as required pursuant to the ADA, the NYSHRL,

and NYCHRL, and closing the facilities until the requisite modifications are complete.

          45.     Therefore, injunctive relief is necessary to order Defendants to alter and modify

their place of public accommodation, their policies, business practices, operations and procedures.


8
    NYC Admin Code § 8-107(4)(a)

                                                   9
     Case 1:19-cv-11815-PAE-GWG Document 1 Filed 12/26/19 Page 10 of 11




       46.     Injunctive relief is also necessary to make the subject property readily accessible

and useable by Plaintiff in accordance with the ADA, the NYSHRL, and NYCHRL.

       WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

severally, and requests the following injunctive and declaratory relief:

       a)      A declaration that the subject property owned, leased, operated, and/or controlled

by Defendants is in violation of the ADA, the NYSHRL, and NYCHRL;

       b)      An Order requiring Defendants to evaluate and neutralize their policies, practices

and procedures towards individuals with disabilities, for such reasonable time to allow the

Defendants to undertake and complete corrective procedures to subject property;

       c)      An Order requiring Defendants to alter their facilities and amenities to make them

accessible to and useable by individuals with disabilities as required pursuant to Title III of the

ADA, the NYSHRL, and NYCHRL;

       d)      An Order issuing a permanent injunction ordering Defendants to close the subject

property and cease all business until Defendants remove all violations under the ADA, the

NYSHRL, and NYCHRL, including but not limited to the violations set forth herein;

       e)      An award of reasonable attorneys’ fees, costs, disbursements and other expenses

associated with this action, in favor of the Plaintiff; and

       f)      For such other and further relief that this Court deems just, necessary and proper.

DATED this 26th day of December, 2019.




                                                  10
Case 1:19-cv-11815-PAE-GWG Document 1 Filed 12/26/19 Page 11 of 11




                                Respectfully Submitted,

                                LAW OFFICES OF NOLAN KLEIN, P.A.
                                Attorneys for Plaintiff
                                5550 Glades Rd., Ste. 500
                                Boca Raton, FL 33431
                                PH: (954) 745-0588
                                FAX: (877) 253-1691

                          By:     /s/ Hector V. Ramirez
                                HECTOR V. RAMIREZ, ESQ.
                                (HR3270)
                                ramirez@nklegal.com
                                amy@nklegal.com




                                  11
